Boyce, J.:
[1] The execution of the release may be proved by one of the subscribing witnesses though there be more than one. The objection is overruled and the release is admitted in evidence.
The defendant then closed. The plaintiff called in rebuttal the other witness to the release and by several questions propounded for that purpose sought to attack its execution by the plaintiff. Counsel for defendant objected for the reason that the plaintiff was estopped from attacking the release under general replications and issues to the pleas, and urged that if it was intended to attack the release some proper special replication should have been entered. Wright v. Wilmington City Ry. Co., 2 Marv. 141, 42 Atl. 440.
Counsel for plaintiff asked to amend his pleadings so as to be permitted to offer the proof sought. The application was objected to as coming too late, citing Wright v. Wilmington City Railway Co., 2 Marv. 141, 42 Atl. 440; Woolman & Sullivan v. Zebley & Morris, 1 Houst. 459.
Conrad, J.:
[2] Under these decisions, which are on all fours, we decline to allow you to amend.
*106Other questions respecting the execution of the release and its validity as such were objected to and ruled out.
The testimony was closed and the court was requested to give binding instructions to the jury to find a verdict for the defendant.
Conrad, J. (instructing the jury):—Under the release introduced by the defendant, the court is constrained to instruct you to return a verdict for the defendant.
Verdict for defendant.